Citation Nr: 1614728	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from December 1970 to September 1972, December 1995 to August 1996, and July 2001 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing has been associated with the record.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Specifically, this matter must be remanded to attempt to obtain missing service records and relevant private treatment records, and afford the Veteran a VA examination so as to determine the etiology of his left knee replacement.  

Missing Service Records

At his Board hearing, the Veteran testified that he received treatment at Walter Reed and Ft. Meade in 2002.  See Board Hr'g Tr. 6.  Although the AOJ has undertaken extensive efforts to attempt to obtain the Veteran's service treatment records (STRs), as documented in an August 2011 Formal Finding of Unavailability memorandum, it does not appear that direct requests to either Walter Reed or Ft. Meade have been made.  This should be done upon remand.  

Furthermore, the Veteran's entire military personnel file and National Guard personnel files should be obtained from the current records custodians.  These records are needed to establish the Veteran's periods of active service, active duty for training, and inactive duty for training.  

Missing Treatment Records

The Veteran testified at his Board hearing that he had meniscal repair in 1994, and the surgeon told him the meniscal tear occurred as a result of an injury during active duty for training.  See Board Hr'g Tr. 7.  He then had a second surgery in 1997.  The records related to these two surgeries have not been obtained.  

Additionally, a December 2012 administrative note from the Veteran's private doctor indicates that the office "should be billing WC."  The acronym "WC" is not defined, but commonly refers to Workers' Compensation.  His Workers' Compensation records are potentially relevant.  

Because the private treatment and Workers' compensation records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

VA Examination

The Board also finds that a VA examination is needed to address the complex medical questions raised in his case, to include whether the Veteran's knee disorder was aggravated by any period of service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to specifically include those pertaining to his knee surgeries in 1994 and 1997 and any claim for Worker's Compensation.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the appropriate service department and/or records custodian(s) with a request for copies of all outstanding service treatment records from Walter Reed and Ft. Meade.  Also contact the appropriate records custodians with a request for copies of his military personnel file and National Guard personnel files so as to ascertain his dates of active duty, active duty for training, and inactive duty for training.  all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, arrange for the Veteran to undergo a VA examination to address the claimed left knee disorder.  The relevant information in the record must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(A)  Is it at least as likely as not (i.e., at least equally probable) that the Veteran's left knee disorder had its onset directly during any period of active duty, active duty for training, or inactive duty for training, or is otherwise causally related to any event or circumstance of his service, to include a knee injury during a period of active duty for training or inactive duty for training in 1994? 

(B)  Did the Veteran's left knee disorder worsen (i.e., increase in severity) during any later period of service?  If yes, was that worsening caused by the period of service or was the worsening due to the natural progress of the disease? 

How certain are you in your answer to question (B)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

In answering all questions (A) and (B), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




